Citation Nr: 0804796	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-39 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.  

First, with regard to the veteran's claim for PTSD, there was 
insufficient Veterans Claims Assistance Act (VCAA) notice.  
Although the RO sent a VCAA notice letter in September 2004, 
it failed to advise the veteran of what specific evidence is 
necessary to substantiate his claim for PTSD.  As claims for 
service connection for PTSD, in particular, are distinctive 
in their evidentiary requirements, this letter also needs to 
inform him of these nuances concerning this specific type of 
service-connection claim.

That is, the veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with VA regulation - 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  A revised letter with this information 
should be sent to the veteran.  

Second, additional VCAA notice is required to comply with the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, the veteran needs to be advised that a 
downstream disability rating and an effective date will be 
assigned if his service-connection claim is granted, and he 
needs to receive information concerning these downstream 
elements of his claim.

Third, a remand is required for the RO (AMC) to attempt to 
verify the veteran's in-service stressor with the U.S. Army 
Joint Services and Research Center (JSRRC) (formerly known as 
the Armed Services Center for Unit Records Research or 
USASCURR).  The veteran has a current diagnosis of PTSD, as 
reflected in his VA and Vet Center records.  See VA medical 
records dated in April 2006, August to September 2005, July 
to September 2004, and May 2004; and a Vet Center summary 
evaluation dated in September 2004.  These records also link 
his current PTSD diagnosis to the in-service stressors he 
describes.  Since, however, he has no medals or other 
commendations, or wounds, etc., to verify he served in combat 
against enemy forces (see VAOPGCPREC 12-99 (October 18, 
1999)), credible evidence is needed to verify his stressors.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  The occurrence of his claimed stressors in service 
cannot consist solely of after-the-fact medical nexus 
evidence.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  But 
for three of his stressors he has provided the date, 
location, names of those involved, and his unit - U.S. Army, 
504th Military Police Battalion, Company B.  

The December 2005 representative's response to the September 
2005 Statement of the Case (SOC) and concurrent Internet 
records indicate the veteran's unit engaged in combat with 
the Viet Cong across Vietnam, despite the veteran serving in 
a military police function.  Further, he claimed with 
specificity in his April 2005 Notice of Disagreement (NOD) 
and October 2005 Substantive Appeal (VA Form 9) that he 
suffered the following three respective in-service PTSD 
stressors in Vietnam:  

(1)  In May 1966, his unit was guarding a bridge off 
"Highway 19," when they were attacked by automatic weapons 
fire and mortar rounds.  He and his unit returned fire, and 
called for support, which they did receive.  The next day, he 
discovered the bodies of two dead enemy (Viet Cong) soldiers.  
(2)  In July 1966, he was on town patrol at Pleiku Air Base.  
He shot and killed a person, unidentified at the time, who 
refused his order to stop climbing over their military 
compound's wall.  He and another man, identified as Private 
Cole, discovered the intruder to be a Vietnamese woman and 
then guarded the dead body for three hours until others 
removed it.  
(3)  In September 1966, en route with a supply convoy from 
Pleiku to Kontum, he was driving the convoy's lead escort 
jeep when it was attacked by automatic gunfire.  The 
windshield on his side was shot out in front of him.  He and 
Sergeant Shaw, the man he identifies as being in the 
passenger seat, then returned fire with a 30-caliber machine 
gun.  

The Board adds that the veteran does not state other alleged 
stressors in Vietnam with enough specificity as to dates, 
locations, and names of other soldiers involved, such that 
the Board will not attempt to verify his other stressors.  

The veteran has provided sufficient information for JSRRC to 
verify or confirm the existence of the above three in-service 
PTSD stressors.  VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Corroboration of every detail of 
a claimed stressor, including his personal participation, is 
not required; rather, he only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
personal exposure.  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  Verification of the alleged in-service stressors 
would have a significant impact on the adjudication of the 
claim.  Therefore, this case must be remanded so the JSRRC 
can attempt to verify these stressors.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if 
his service-connection claim for PTSD 
is granted.  

The letter also must advise him of 
the three requirements for 
establishing his entitlement to 
service connection for PTSD, in 
particular, insofar as a medical 
diagnosis of this condition 
in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); credible 
supporting evidence that his claimed 
in-service stressors actually 
occurred; and a link, established by 
medical evidence, between his current 
symptoms of PTSD and an in-service 
stressor.  

2.	Review the file, including this 
remand, and prepare a summary of the 
veteran's three alleged in-service 
stressors:  (a)  In May 1966, his unit 
was guarding a bridge off "Highway 
19," when they were attacked by 
automatic weapons fire and mortar 
rounds.  He and his unit returned 
fire, and called for support, which 
they did receive.  The next day, he 
discovered the bodies of two dead 
enemy (Viet Cong) soldiers.  
(b)  In July 1966, he was on town 
patrol at Pleiku Air Base.  He shot 
and killed a person, unidentified at 
the time, who refused his order to 
stop climbing over their military 
compound's wall.  He and another man, 
identified as Private Cole, discovered 
the intruder to be a Vietnamese woman 
and then guarded the dead body for 
three hours until others removed it.  
(c)  In September 1966, en route with 
a supply convoy from Pleiku to Kontum, 
he was driving the convoy's lead 
escort jeep when it was attacked by 
automatic gunfire.  The windshield on 
his side was shot out in front of him.  
He and Sergeant Shaw, the man he 
identifies as being in the passenger 
seat, then returned fire with a 30-
caliber machine gun.  

Provide the JSRRC the description of 
these specific incidents, approximate 
dates and location of their 
occurrence, names of service members 
involved, and unit designations.  Also 
submit to the JSRRC the veteran's DD 
Form 214, service personnel records, 
and any other supporting documents.  
Ask the JSRRC to verify the stressors 
and to furnish any official history or 
logs pertaining to any unit he was 
attached to during 1966, including 
unit reports and morning reports.  If 
no records are available, a negative 
reply to that effect is required.  

3.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his claim in light of any 
additional evidence received since the 
September 2005 SOC.  If the claim is 
not granted to his satisfaction, send 
him and his representative a 
supplemental SOC (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



